          Case 4:21-mj-00107-KPJ Document 1 Filed 02/09/21 Page 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint



                                        United States District Court
                                                                 for the
                                                           District of Columbia

                  United States of America )
                               v.                            )

      DANIEL RAY CALDWELL (AKA: N/ J                                    Case: 1:21-mj-00207
                                                                        Assigned to: Judge Faruqui, Zia M
                   A) DOB: /1971 > Assign Date: 2/8/2021
                                                                    )   Description: COMPLAINT W/ARREST WARRANT
                                                                    )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                 January 6, 2021 in the county of                           in the
                         in the District of Columbia , the defendant(s) violated:

            Code Section Offe se Description

        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
        18 U.S.C. § 111(a)(1) - Assaulting, resisting, or impeding certain officers or employees,
        18 U.S.C. § 1752(a)(1), (2), (4) - Knowingly Entering or Remaining in any Restricted Building or
       Grounds Without Lawful Authority,
       40 U.S.C. § 5104(e)(2)(D), (F) - Violent Entry and Disorderly Conduct on Capitol Grounds.


         This criminal complaint is based on these facts:

  See attached statement of facts.




         51 Continued on the attached sheet.



                                                                                           Complainant s signature


                                                                                    Seth D. Webb, Special A ent
                                                                                           Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.
                                                                                                       2021.02.08
Date: 2/8/2021
                                                                                                        ISilOii -OSW
                                                                                             Judge s signature

                                                                                  Zia M. Faruqui, U.S. Magistrate Judge
City and state:                         Washington, D.C.
                                                                                           Printed name and title
